Title: From Thomas Jefferson to Barthélémy Lafon, 28 August 1808
From: Jefferson, Thomas
To: Lafon, Barthélémy


                  
                     Sir. 
                     Monticello Aug. 28. 08.
                  
                  I have duly recieved your favor of July 15th. & with it the Almanac of Orleans which you were so kind as to send me, and for which I present you my thanks. we have on this side of our country no Almanac so scientific. the equation of time, places of the sun & planets would make it quite a Connaissance des tems. in describing the bounds of the territory of Orleans, I should state them to be ‘under the charter of Lewis the XIV, and the act of Congress the Rio del Norte on the West, the 33d. degree of Lat. on the north, and the Perdido on the East, altho’ pending the negociations with Spain, jurisdiction is exercised only from the Sabine to the Iberville & lakes Maurepas & Pontchartrain’   I feel much indebted for the offer of your valuable observations on the country you inhabit. should I, on my retirement, engage in any thing analogous to them, I will certainly avail myself of the kind permission you give me to address inquiries to you. I pray you to accept my salutations & the assurances of my esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               